DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The current abstract does not appear to describe the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last two lines – it is unclear what is meant by the phrase “since the support the 
filter is remove from the receiving orifice”.
Claim 11, it is unclear what shapes are encompassed by the phrase “shaped as a droplet”.  
Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen 2005/0205485.
In regard to claim 1, Jorgensen discloses a pipe fitting 20 with a filter F comprising: a body 20 including a first connection pipe 25 and a second connection pipe 27 which are connected on two ends of the body 20 respectively, a receiving orifice (top open end of 20) defined between and communicating with the first connection pipe 25 and the second connection pipe 27, and at least one guide slot 22 formed on the receiving orifice, wherein the receiving orifice is cylindrical and has at least one opening defined on one of two ends of the receiving orifice; a filter valve including a driven section 100 and an operation portion 62 arranged on an end of the driven section 68; and two seal gaskets 102, 106 accommodated in a first peripheral groove and a second peripheral groove respectively; wherein the driven section 100 has the first peripheral groove (22), the second peripheral groove (23) which are defined on two sides of the driven section 100 respectively, and a filtration orifice 110 defined between the first peripheral groove 106 and the second peripheral groove 102 and communicating with the driven section 100, characterized by: at least one fixing bolt 64 mounted between the operation portion 62 and the first peripheral groove 106 and extending outward from the driven section, wherein the at least one fixing bolt 64 slides into the at least one guide slot 22 respectively so that the filter valve is accommodated in the receiving orifice, wherein the at least one guide slot 22 is open and is formed on the at least one opening of the receiving orifice; wherein the at least one guide slot 22 have a guide surface to press against the at least one fixing bolt 64 outwardly since the support the filter is remove form the receiving orifice.
In regard to claim 2, the filter F is accommodated in the filtration orifice 110 of the driven section 100, such that fluid flows between the first connection pipe 25 and the second connection pipe 27 and is filtered by the filter F (see fig. 2a).
In regard to claim 3, the receiving orifice has two guide slots 22 formed on two sides of the at least one opening of the receiving orifice, and the two guide slots correspond to two fixing bolts 64 individually.
In regard to claim 5, the filter F is removably accommodated in the filtration orifice 110.
In regard to claim 6, the filtration orifice (24) has at least one support rib 120 configured to support the filter F.
In regard to claim 7, the filtration orifice 110 has multiple horizontal support ribs 115 and multiple vertical support ribs 120 perpendicular to the multiple horizontal support ribs 115.
In regard to claim 8, the receiving orifice has a recess (indentation at the bottom of 20 for valve body 30) defined on at least one opening of one of two ends of the receiving orifice adjacent to the second connection pipe 27.
In regard to claim 9, the filter F is one-piece (“formed in the filtration orifice” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  Jorgensen discloses a one piece filter F and is therefore deemed to anticipate the structure of the claim).
In regard to claim 10, a diameter of the driven section (diameter of 68) is more than that of a connection portion (diameters of 25) between the first connection pipe and the second connection pipe.
In regard to claim 11, a contour of the at least one fixing bolt 64 is shaped as droplet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen 2005/0205485 in view of Terhune 5,045,192.
Jorgensen discloses a using a pin and slot connection in order to securely join a filter 
housing to a fitting, but does not disclose the slot as having a detent projection for retaining the pin.  Terhune teaches that it is common and well known in the art to provide a similar type of connection with a detent projection 28 in order to better secure the pin within the fitting slot.  Therefore it would have been obvious to one of ordinary skill in the art to modify the slot of Jorgensen to include a detent projection, as taught by Terhune, in order to better secure the housing to the fitting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duncan, Kerpan, Nakashima and Melin disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679